DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-2 as originally presented and filed on 09/08/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07 March 2018 (20180307).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US2019/021163 filed on 03/07/2019 which claims priority to Provisional Application number 62/639,942 filed on 07 March 2018 (20180307).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 01/18/2021 and 02/17/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2017161308 A1 to BAILEY DAVID provided with the 01/18/2021 IDS.

Regarding claim 1 Bailey teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    443
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    658
    465
    media_image2.png
    Greyscale


“Embodiments of the invention describe methods, apparatuses, and systems for control of a two-wheeled self-balancing vehicle. Embodiments of the invention include a control system for a two-wheeled vehicle, the control system including an inertial measurement unit (IMU); one or more control moment gyroscopes (CMGs); one or more CMG controllers to control the one or more CMGs; an accelerometer to measure a y-axis acceleration for the vehicle, the y-axis being perpendicular to a direction of travel of the vehicle and parallel to a ground surface; and a processing element to calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer, determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component.”

a balance control system in the ABSTRACT and Figure 1 and 7 for a two-wheeled vehicle comprising on page 8 lines 7-11:
“Figure 7 is an illustration of elements of a control system for a two- wheeled self- balancing vehicle according to an embodiment. In some embodiments, the control system 700 includes sensors and control elements for a two- wheeled self-balancing vehicle, including the following:” 

an inertial measurement unit (IMU) 710 in Figure 7 and page 8 lines 13-14: 
“An inertial measurement unit (IMU) to measure specific force and angular rate for the vehicle.”; 

one or more control moment gyroscopes (CMGs) in Figure 7 and page 8 lines 17-18: 
“725: One or more CMGs, which may include a first CMG and a second CMG, the first and second CMGs having angular momentum vectors in pointing in opposite directions. “

one or more CMG controllers to control the one or more CMGs in Figure 7 and page 8 lines 19-20: 



an accelerometer to measure a y-axis acceleration for the vehicle, the y-axis of the vehicle being perpendicular to a direction of travel of the vehicle and parallel to a ground surface in Figure 7 and page 8 line 154: 

“715: An accelerometer to measure a lateral acceleration of the vehicle:”; and 

a processing element to: 
calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer in claim 1:
“a processing element to: calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer,”, 

determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component in claim 1:
“determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component.“;

a steering augmentation unit to augment a steering command by a determined steering augmentation value in claim 6:
“a steering augmentation unit to augment a steering command by a determined steering augmentation value; and”; and 
a processing element to modify a determination of a CMG command for the one or more CMG controllers based at least in part on application of the steering augmentation value in claim 6:


Regarding claim 2 and the limitation the balance control system of claim 1, wherein the steering augmentation operates as a backup CMG control upon a failure of the one or more CMGs see claim 10:
“10. The control system of claim 6, wherein the steering augmentation is to operate as a backup CMG control upon a failure of the one or more CMGs.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 20120298430 A1 to Schroll; Gregory C. et al. teaches a vehicle incorporating a plurality of control motion gyroscopes (CMTs) contained within a support structure to stabilize a vehicle on a sloped surface in for example, the ABSTRACT:
“A vehicle incorporating a plurality of control motion gyroscopes (CMTs) contained within a support structure is described. Optionally, a mass shifting mechanism may also be incorporated in the vehicle. The vehicle and its CMTs are configured to have a plurality of gravitationally stable states on a sloped surface.”

US 20100122859 A1 to Schroll; Gregory C. teaches using gyroscopes to augment the steering capability of a vehicle in for example, para:
“[0051] FIG. 6B is a schematic representation of a side view of the embodiment of gyroscope 10 shown in FIG. 6A, hereof. In operation, two-axis tilting control moment gyroscope 10 would be used to augment the steering capability of the present spherical vehicle, currently described hereinabove as resulting from tilting the pendulum in a direction perpendicular to main drive axle 58.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210114